                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         LEO WOODARD,
                                   7                                                         Case No. 18-cv-06418-JSC
                                                         Plaintiff,
                                   8
                                                  v.                                         ORDER OF DISMISSAL
                                   9
                                         CHRIS GALE, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                               The Court having been advised that in October 2019 the parties agreed to a settlement of
                                  13

                                  14   this case, and in December 2019 the Court having advised Defendants to file a motion to enforce

                                  15   the settlement if needed, and the parties not having filed anything on the docket since last year:

                                  16           IT IS ORDERED that this case is dismissed in its entirety with prejudice; provided,
                                  17
                                       however, that if any party hereto shall certify to this Court, within thirty (30) days, with proof of
                                  18
                                       service of a copy thereon to opposing counsel, that the agreed consideration for said settlement has
                                  19
                                       not been delivered over, the foregoing Order shall stand vacated and this case shall forthwith be
                                  20
                                       restored to the calendar to be set for trial.
                                  21

                                  22           IT IS SO ORDERED.

                                  23
                                       Dated: March 3, 2020
                                  24
                                                                                         ______________________________________
                                  25                                                     JACQUELINE SCOTT CORLEY
                                                                                         United States Magistrate Judge
                                  26
                                  27

                                  28
